Stephens, J.
1. The provision in section 3546 of the Civil Code (1910), relative to discharge of a surety, guarantor, or indorser of a promissory note on failure of the creditor, after notice from the surety, guarantor, or indorser, to bring suit against the principal within a required time, that “no notice shall be considered a compliance with the requirements of this section which does not state the county of the principal’s residence,” requires actual notice. Constructive notice, if there be any, arising by virtue of an act of the legislature incorporating a city, that the city is in a particular county, will not suffice as a compliance with this section. Ware v. City Bank of Macon, 59 Ga. 840 (5); Smith v. Morris Fertilizer Co., 18 Ga. App. 217 (89 S. E. 174).
2. A notice which states that the principal’s residence is “Waycross, Ga.,” but which does not state the county of the principal’s residence, is not the notice required by the Civil Code (1910), § 3546.
3. This being a suit by the payee of the note against an indorser thereon, the plea of the defendant was properly stricken on demurrer, and the judgment aiterwards rendered for the plaintiff was not, by reason of the judgment on the demurrer, error.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.